State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: July 21, 2016                       522388
________________________________

RICHARD F. GEORGE,
                      Appellant,
     v                                        MEMORANDUM AND ORDER

CHRISTOPHER E. ALBERT,
                    Respondent.
________________________________


Calendar Date:   May 27, 2016

Before:   McCarthy, J.P., Rose, Devine, Clark and Aarons, JJ.

                               __________


      Lemery Greisler LLC, Albany (Lauren S. Cousineau of
counsel), for appellant.

      Kindlon Shanks & Associates, Albany (Gennaro D. Calabrese
of counsel), for respondent.

                               __________


Devine, J.

      Appeal from an order of the Supreme Court (McGrath, J.),
entered August 25, 2015 in Rensselaer County, which denied
defendant's motion for partial summary judgment dismissing
plaintiff's claim for punitive damages.

      Defendant was a passenger in a vehicle driven by his
girlfriend, Brooke Leavitt, when plaintiff's vehicle passed them
on a highway exit ramp. Defendant testified that he instructed
Leavitt to follow plaintiff into a gas station because he
believed that plaintiff was driving recklessly and posed a risk
to others. Defendant approached plaintiff at the gas station,
and the parties briefly exchanged insults that escalated into a
physical confrontation. Defendant, an off-duty state trooper,
quickly pinned plaintiff to the ground and held him there until
                              -2-                522388

police arrived at the scene. Defendant told the responding
officers that he was an off-duty police officer and plaintiff,
who was admittedly "going nuts," was handcuffed and placed in the
back of a patrol car for a brief period.

      Plaintiff brought this action sounding in intentional tort
and negligence, seeking damages for physical and psychological
harm inflicted by defendant and punitive damages for his conduct.
Defendant moved for partial summary judgment seeking dismissal of
the punitive damages claim. Supreme Court found triable issues
of fact as to the nature of defendant's conduct and denied the
motion. Defendant now appeals and we affirm.

      "Punitive damages may be awarded in an action to recover
damages for assault" (Matthews v Garrett, 303 AD2d 563, 563
[2003] [citations omitted]; see Hotaling v Carter, 137 AD3d 1661,
1663 [2016]), but "are permitted only when a defendant
purposefully causes, or is grossly indifferent to causing, injury
and defendant's behavior cannot be said to be merely volitional"
(Marinaccio v Town of Clarence, 20 NY3d 506, 512 [2013]).
Defendant's conduct, in other words, must reflect "a high degree
of moral culpability, . . . [be] so flagrant as to transcend mere
carelessness, or . . . constitute[] willful or wanton negligence
or recklessness" (Sparks v Fels, 137 AD3d 1623, 1623 [2016]
[internal quotation marks and citations omitted]; see Thompson v
Corbett, 13 AD3d 1060, 1061 [2004]; Rinaldo v Mashayekhi, 185
AD2d 435, 436 [1992]).

      In support of his motion for summary judgment, defendant
submitted affidavits from himself and Leavitt claiming that
defendant did not initiate the confrontation with plaintiff, but
admitting that they stopped at the gas station to get plaintiff's
license plate number, and surveillance video of the incident
shows that defendant approached plaintiff's vehicle and engaged
in a verbal dispute with him. Defendant also submitted the
deposition testimony of plaintiff, who stated that defendant was
the aggressor, threatening plaintiff, pushing him in the chest so
hard that he fell to the ground, then placing him in a choke hold
that cut off his ability to breathe. The surveillance video
shows the altercation, but has no audio and does not establish
who instigated the brawl or how much force defendant used in
                              -3-                  522388

subduing plaintiff. Defendant acknowledged that he then
identified himself as an off-duty police officer to the
responding officers and told them that plaintiff had attacked
him, and the surveillance video shows plaintiff being led away in
handcuffs while defendant chats with his fellow officers.

      Viewed in the light most favorable to the nonmoving party
(see Minckler v United Parcel Serv., Inc., 132 AD3d 1186, 1190
[2015]), the foregoing proof permits the finding that defendant
pursued plaintiff and angrily confronted him over his perceived
deficiencies as a driver, then physically subdued plaintiff and
falsely accused him of starting the confrontation to ensure that
he would be detained by police. If true, this aggressive and
dishonest behavior by an off-duty state trooper is precisely the
type of "morally culpable" behavior that defendant and others
should be deterred from engaging in (Walker v Sheldon, 10 NY2d
401, 404 [1961]; see O'Donnell v K-Mart Corp., 100 AD2d 488, 492
[1984]). Thus, we agree with Supreme Court that questions of
fact preclude the dismissal of plaintiff's claim for punitive
damages.

     McCarthy, J.P., Rose, Clark and Aarons, JJ., concur.



     ORDERED that the order is affirmed, with costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court